Title: Stephen Belknap to James Monroe, 24 March 1813
From: Belknap, Stephen
To: Monroe, James


SirGeorge Town District Columa. 24 Mar 1813
Knowing it an indispensable duty I owe, our beloved Cuntry at this momentous period, (and equally due from every good Citizen) to make every effort for her defence aganst the Stratagems of, both Foren, & domestic foes, and to give information of approaching dangers: Permit me to make the following communication, as lately made known to me by an inteligent gentleman now present, (but will leave this, for one of the States, on the first monday of April next). This man, as passing the Residance of Mr. Foster, (late British Minister) was by him, invited to call; and addressed as follows.
I, said Mr. Foster am convinced that you being yourself, a man of colour
   
   he is not a coloured man

 are a zealous friend to that class in this Cuntry. Should you be disposed to take an active part in their emancipation I will promote to the office of Brigadier Genral.
To put an end to Slavery in this Cuntry, is his Majesties design, and that all who take up arms, shall, at the cloas of the War, be intitled, not only, to freedom, but to one hundred acres of land and supply of provision and cloaths for five years there after each.

Mr. Foster further affirmed that large numbers of Slaves had then already promised to join his Majesties forces, soon as they should land in America!!
The proposition being new another interview was agreed to, but was, on the part of the above person, postponed untill the departure of Mr. Foster. I am Sir my Cuntries friend, and your most obediant sert.
Stephen Belknap
